        CASE 0:13-cr-00165-SRN-LIB Doc. 238 Filed 07/20/21 Page 1 of 8




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,                       Case No. 13-CR-165 (SRN/LIB)

              Plaintiff,

 v.                                                          ORDER

 ELFRED WILLIAM PETRUK,

              Defendant.


 Thomas M. Hollenhorst and Benjamin Bejar, United States Attorney’s Office, 300 South
 4th Street, Suite 600, Minneapolis, MN 55415, for Plaintiff.

 Elfred William Petruk, Reg. No. 11893-041, USP-Atwater, P.O. Box 019001, Atwater,
 CA 95301, Pro Se Defendant.


SUSAN RICHARD NELSON, United States District Judge

      This matter is before the Court on the Pro Se Motion to Vacate Under 28 U.S.C. §

2255 (“2255 Motion”) [Doc. No. 234] and the Pro Se Application to Proceed without

Prepaying Fees or Costs (“IFP Motion”) [Doc. No. 235] filed by Defendant Elfred William

Petruk. Based on a review of the files, submissions, and proceedings herein, and for the

reasons below, the Court denies Petruk’s 2255 Motion and denies as moot his IFP Motion.

I.    BACKGROUND

      In June 2013, the Government charged Petruk in an indictment with carjacking

(Count 1), conspiracy to distribute methamphetamine (Count 2), being a felon in

possession of a firearm (Count 3), and possession with intent to distribute

methamphetamine (Count 4). (Indictment [Doc. No. 1].) On the Government’s motion,


                                           1
         CASE 0:13-cr-00165-SRN-LIB Doc. 238 Filed 07/20/21 Page 2 of 8




the Court later dismissed the two drug-related counts. (Aug. 15, 2013 Order [Doc. No.

42].)

        In November 2013, the Government charged Petruk in a Superseding Indictment

with the original carjacking count, removed the felon in possession count, and added two

counts alleging that he had corruptly attempted to obstruct an official proceeding.

(Superseding Indictment [Doc. No. 74].) In December 2013, a jury convicted Petruk on

all three counts of the Superseding Indictment. (Jury Verdict [Doc. No. 109].) In April

2014, the Court sentenced him to 168 months in prison on the three counts, to be served

concurrently. (Sentencing J. [Doc. No. 144].)

        Petruk successfully appealed his conviction for carjacking and one of the

obstruction counts to the Eighth Circuit Court of Appeals. See United States v. Petruk, 781

F.3d 438 (8th Cir. 2015). After the Eighth Circuit remanded the case to the district court

for resentencing on the remaining conviction for attempted obstruction, id., the Court

resentenced him to 46 months in prison, followed by three years of supervised release.

(Resentencing J. [Doc. No. 192].) Petruk unsuccessfully appealed this sentence to the

Eighth Circuit. United States v. Petruk, 836 F.3d 974 (8th Cir. 2016); (8th Cir. J. [Doc.

No. 206].)

        While on supervised release for the attempted obstruction conviction, the

Government indicted Petruk for possessing methamphetamine and for associating with a

convicted felon. United States v. Petruk, No. 16-cr-285 (ADM/LIB) [Doc. No. 11].

Following his conviction by a jury, the court sentenced Petruk in December 2017 to 372

months in prison on both counts. Petruk, 16-cr-285, Sentencing J. [Doc. No. 172]. In


                                            2
         CASE 0:13-cr-00165-SRN-LIB Doc. 238 Filed 07/20/21 Page 3 of 8




addition, the court found that he had violated the terms and conditions of supervised release

imposed in the instant case, 13-cr-165, by committing the acts charged in the 16-cr-285

case, and therefore sentenced Petruk to 30 months, to be served consecutively to the 372-

month sentence. (Sentencing J. & Supervised Release Violation [Doc. No. 223].) On

appeal, the Eighth Circuit affirmed the convictions and revocation of supervised release.

United States v. Petruk, Nos. 17-3823 & 17-3024 (8th Cir. July 11, 2019) [Doc. No. 231].

        In September 2020, Petruk filed the instant motion, arguing that his 2013 conviction

and 2015 resentence for attempting to obstruct an official proceeding, along with his

“probation sentence,” should be set aside pursuant to 28 U.S.C. § 2255. (Def.’s 2255 Mot.

at 5, Ground One.) He asserts a claim of ineffective assistance of counsel, and offers the

following statements in support of his claim:

        I received a sentence and probation sentence [for] corruptly attempting to
        obstruct an official proceeding where I only attempted to obstruct the federal
        carjacking count to my indictment! [T]he courts ruled that the federal
        carjacking count did not meet the elements [of] a federal carjacking case!
        [I]t was only an attempt to obstruct a federal proceeding! [T]he actions never
        obstructed an official proceeding but only attempted . . . then the courts ruled
        that the proceeding I attempted to obstruct did not meet the federal carjacking
        statu[t]e which means the obstruction or [] attempted obstruct[ion] should
        also not meet any federal statu[t]e! [T]he district court wrongfully sentenced
        me to any sentence[.]

(Id.)

        In opposition, the Government argues that Petruk’s 2255 Motion falls well outside

the time limit for filing such motions, and, on the merits, he fails to state a claim upon

which relief can be granted. (Gov’t’s Opp’n [Doc. No. 236] at 4.)




                                               3
             CASE 0:13-cr-00165-SRN-LIB Doc. 238 Filed 07/20/21 Page 4 of 8




        In his Reply, Petruk reiterates his argument that because his conviction for

attempted obstruction concerned the carjacking charge, which was later reversed, his

conviction for attempted obstruction and the related period of supervised release were

improper. (Reply [Doc. No. 237] at 3.) In addition, he presents arguments about the other

charges from the 2013 proceedings, including the charges that were voluntarily dismissed.

(Id. at 1–3.)

II.     DISCUSSION

        A.       Statute of Limitations

        A one-year statute of limitations applies to § 2255 motions, which runs from the

latest of:

                 (1) The date on which the judgment of conviction becomes final;

                 (2) The date on which the impediment to making a motion created by
                     governmental action in violation of the Constitution or laws of the
                     United States is removed, if the movant was prevented from
                     making a motion by such governmental action;

                 (3) The date on which the right asserted was initially recognized by
                     the Supreme Court, if that right has been newly recognized by the
                     Supreme Court and made retroactively applicable to cases on
                     collateral review; or

                 (4) The date on which the facts supporting the claim or claims
                     presented could have been discovered through the exercise of due
                     diligence.

28 U.S.C. § 2255(f).

       Because Petruk invokes no governmental impediment, no right newly recognized

by the Supreme Court, nor any newly-discovered facts, (id. § 2255(f)(2)-(4)), the Court

considers the date on which his judgment of conviction became final as the starting point


                                                4
         CASE 0:13-cr-00165-SRN-LIB Doc. 238 Filed 07/20/21 Page 5 of 8




for determining the applicable statute of limitations. As noted, the Court resentenced

Petruk in this case on July 1, 2015, (July 1, 2015 Minutes [Doc. No. 190]), and the Eighth

Circuit affirmed the sentencing judgment on September 9, 2016. (8th Cir. J. [Doc. No.

206].) Petruk did not file a petition for certiorari with the Supreme Court.

       When a judgment of conviction is appealed and affirmed, and a petition for certiorari

is not filed, the judgment becomes final when the time expires for filing a petition for

certiorari. See Clay v. United States, 537 U.S. 522 (2003). After the Eighth Circuit issued

its judgment on September 9, 2016, Petruk had 90 days in which to petition for certiorari

from the Supreme Court. S. Ct. R. 13.1 (stating that a petition for a writ of certiorari to

review a judgment entered by a United States court of appeals must be filed within 90 days

after entry of the judgment, and specifying that “the time to file a petition for a writ of

certiorari runs from the date of entry of the judgment or order sought to be reviewed, and

not from the issuance date of the mandate.”). Petruk’s conviction therefore became final

on December 8, 2016 (i.e., 90 days after September 9, 2016). Pursuant to § 2255(f)(1),

Petruk had one year, until December 8, 2017, to file his § 2255 petition. He did not file his

motion until September 22, 2020—more than two years and nine months too late.

Accordingly, under § 2255(f)(1), his motion is untimely, and the Court cannot consider his

ground for relief.

       B.     Equitable Tolling

       The Eighth Circuit has held that the one-year limitations period for § 2255 motions

may be equitably tolled where “‘extraordinary circumstances’ beyond a prisoner’s control

prevent timely filing.” United States v. Martin, 408 F.3d 1089, 1092–93 (8th Cir. 2005).


                                             5
         CASE 0:13-cr-00165-SRN-LIB Doc. 238 Filed 07/20/21 Page 6 of 8




For equitable tolling to apply, a prisoner must show that: (1) extraordinary circumstances

prevented him from timely filing; and (2) he was diligent in pursuing the § 2255 motion.

Id. at 1093–95. Equitable tolling is an “exceedingly narrow window for relief.” Maghee

v. Ault, 410 F.3d 473, 476 (8th Cir. 2005) (quoting Jihad v. Hvass, 267 F .3d 803, 805 (8th

Cir. 2001)).

       Petruk fails to meet this standard. He states that because his counsel did not raise

the ground of relief that he asserts here, “I have no choice but to raise it in my 2255 motion.”

(Reply at 3.) He further asserts that he is not an attorney and does not understand how to

make such arguments. But these assertions do not warrant equitable tolling, as they do not

support a finding of extraordinary circumstances outside Petruk’s control, nor do they

demonstrate that he exercised reasonable diligence to discover the facts supporting his

current claim. Anjulo-Lopez v. United States, 541 F.3d 814, 818 (8th Cir. 2008). To the

contrary, it appears that the “facts” supporting Petruk’s current 2255 Motion were known

to him well before the expiration of the limitations period.

       In sum, Petruk has failed to show that extraordinary circumstances beyond his

control prevented him from timely filing his claim, and that he was diligent in pursuing the

claim. Accordingly, equitable tolling is unavailable. Because Petruk’s petition is untimely,

the Court declines to consider the merits of his claim.

       C.      Evidentiary Hearing

       A § 2255 motion may be dismissed without a hearing if: (1) Defendant’s allegations,

if accepted as true, would not entitle him to relief; or (2) the allegations cannot be accepted

as true because they are contradicted by the record, are inherently incredible, or are


                                               6
         CASE 0:13-cr-00165-SRN-LIB Doc. 238 Filed 07/20/21 Page 7 of 8




conclusions, rather than statements of fact. Delgado v. United States, 162 F.3d 981, 983

(8th Cir. 1998). Moreover, where the record includes all of the information necessary for

the court to rule on the motion, an evidentiary hearing is unnecessary. Covey v. United

States, 377 F.3d 903, 909 (8th Cir. 2004) (citations omitted). Applying this standard to the

allegations and the record, the Court finds that Defendant fails to meet the requirements

identified in Delgado, 162 F.3d at 983, and the record here includes all the information

necessary for the Court to rule. Covey, 377 F.3d at 909. Accordingly, no evidentiary

hearing is required in this case.

       D.     Certificate of Appealability

       In order to appeal an adverse decision on a § 2255 motion, a movant must first obtain

a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A court cannot grant a

certificate of appealability unless the applicant has made “a substantial showing of the

denial of a constitutional right.” Id. § 2253(c)(2). This Court has considered whether the

issuance of a certificate is appropriate here and finds that no issue raised is “debatable

among reasonable jurists.” Flieger v. Delo, 16 F.3d 878, 882–83 (8th Cir. 1994) (citing

Lozada v. Deeds, 498 U.S. 430, 432 (1991) (per curiam)). Accordingly, the Court declines

to issue a certificate of appealability and Defendant’s request is denied.

       E.     Pro Se Motion for IFP Status

       As noted, Petruk also moves for in forma pauperis (“IFP”) status to proceed in this

Court without paying costs or fees. The Court “may authorize the commencement,

prosecution or defense of any suit, action or proceeding, civil or criminal, or appeal therein,

without prepayment of fees or security therefor, by a person who submits an affidavit that


                                              7
        CASE 0:13-cr-00165-SRN-LIB Doc. 238 Filed 07/20/21 Page 8 of 8




includes a statement of all assets such [person] possesses that the person is unable to pay

such fees or give security therefor.” 28 U.S.C. § 1915(a). No fee is required, however, to

file a § 2255 petition. See, e.g., United States v. Mosby, No. 17-cr-17 (ADM/TNL), 2020

WL 5653865, at *2 (D. Minn. Sept. 23, 2020); United States v. Schultz, No. 13-cr-214

(DWF/JSM), 2015 WL 5853117, at *3 (D. Minn. Oct. 7, 2015). Thus, Petruk’s IFP Motion

is denied as moot.

III.   CONCLUSION

       Based on the submissions and the entire file and proceedings herein, IT IS

HEREBY ORDERED that

              1.     Defendant’s Pro Se Motion to Vacate Under 28 U.S.C. § 2255 [Doc.
                     No. 234] is DENIED and DISMISSED as time-barred;

              2.     Defendant’s Pro Se Motion to Proceed in District Court Without
                     Paying Fees or Costs [Doc. No. 235] is DENIED AS MOOT; and

              3.     The Court will not issue a Certificate of Appealability.



LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: July 20, 2021                                s/Susan Richard Nelson
                                                    SUSAN RICHARD NELSON
                                                    United States District Judge




                                             8
